Citation Nr: 1538612	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The appellant is represented by: National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active duty service from October 1970 to January 1973.  He died in September 2000 at the age of 64.

In July 2014 the appellant presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  In October 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, he had no service-connected disabilities. 

2.  The cause of the Veteran's death was not related to service, to include herbicide exposure. 


CONCLUSION OF LAW

The criteria for DIC have not been met.  38 U.S.C.A. §§ 1110, 1310, 1312, 5103, 5103A(a), (b), (g), 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC benefits based on a claim of entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the cause of death was etiologically related to a prior incidence of prostate cancer, and that prostate cancer should be service-connected presumptively under the provisions of 38 C.F.R. §§ 3.307(a), 3.309(e), due to his service in the Republic of Vietnam.  

DIC benefits are payable to the surviving spouse of a veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused or substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, qualifying military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain enumerated diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

In this case, the certificate of death shows only that the Veteran died in the City of New York in September 2000, and the attending physician certified that "death did not occur in any unusual manner and was due entirely to NATURAL CAUSES."  (Emphasis in original).  The appellant was informed by the Board's October 2014 Remand and by two separate letters sent to her by the RO that, under New York law, the appellant, as a spouse of the deceased, is authorized to obtain a more detailed death certificate providing a full cause of death beyond the natural causes listed on the short-form death certificate.  She was provided detailed instructions as to how to obtain this documentation.  She responded in July 2015 that she did not intend to submit any additional evidence.  

While the death certificate does not establish a specific cause of death, the Board has reviewed the clinical records relevant to the Veteran's death, and they reveal that he died in hospital following surgery to excise a malignant melanoma of the lung.  The final diagnosis was anaplastic malignant mesothelioma of the right chest wall with regional lymph node metastasis.  Other diagnoses extant at the time of death included postoperative respiratory failure, postoperative pneumonia, postoperative chest wall collection, chest wall cellulitis, persistent reactive leukocytosis, fluid and electrolyte/mineral imbalance, COPD (chronic obstructive pulmonary disease), and a history of hypertension.  

Records from private hospital reveal that the Veteran underwent radiation treatment (percutaneous transperineal permanent interstitial 1125 radioactive seed implant of the prostate gland) for treatment of adenocarcinoma of the prostate in March 1998 with apparently successful results as shown by follow-up visits.  

The enumerated herbicide presumptive diseases include prostate cancer, but do not include any of the conditions noted on the final diagnosis at death.  Notably, the definition of soft-tissue sarcoma as listed in the presumptive provisions specifically excludes mesothelioma, the specific form of cancer diagnosed in this case.  While the enumerated diseases include ischemic heart disease, hypertension, which was noted by history on the hospital report, is specifically excluded from this definition.  

The appellant's assertions regarding her claim constitute evidence which must be evaluated by the Board for its competence, credibility, and probative value.  She has not asserted that she has any medical training or knowledge; however, lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with "unique and readily identifiable features" which are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2). 

In order to substantiate the assertion that the Veteran's history of prostate cancer, which was apparently no longer active at the time of death, was either a principal or contributory cause of death, would require medical training and knowledge.  This is not a matter that is capable of lay observation or speculation.  Here, there is no medical opinion that purports to establish such a relationship.  The appellant is not shown to have the medical training or knowledge to provide competent evidence on this complex question of causation or contribution.  

The Board also acknowledges the appellant's testimony that the radiation treatment for prostate cancer may have caused or contributed to his malignant mesothelioma.  However, this too is a judgment requiring medical knowledge.  See Jandreau, 492 F.3d at 1376-77 (lay person not competent to opine as to etiology of cancer).  

In sum, there is no competent evidence substantiating the assertion that the Veteran's history of prostate cancer caused, or substantially or materially contributed to cause, his death.  The Board acknowledges that mesothelioma is considered to be commonly associated with asbestos exposure; however, the appellant has made no assertion that the Veteran was exposed to asbestos in service, and there is otherwise no evidence of such exposure.  

In light of the facts found, i.e., that a preponderance of the evidence is against the assertion that the Veteran's remote incidence of prostate cancer, or radiation received in the treatment, caused or substantially or materially contributed to cause, his death, and is against the assertion that any of the conditions present at the time of his death are related to service, to include presumed herbicide exposure, the Board concludes that service connection for the cause of the Veteran's death is not warranted, and therefore, the criteria for DIC benefits are not met.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

The appellant does not assert that there has been any deficiency in the notice provided to her in the September 2010 letter.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  

A VA medical opinion has not been obtained in this case.  VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); see DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  This requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the claimant's claim.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

The Board acknowledges that a history of hypertension was listed among the final diagnoses, even though there is no indication that it caused or contributed to cause the Veteran's death.  While hypertension is excluded from the definition of ischemic heart disease in the herbicide presumptive provisions, the Update 2010 of the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  

Such "suggestive" evidence could arguably be sufficient to establish an "indication" that hypertension "may be related" to herbicide exposure during service, which is the standard set out under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (threshold for obtaining an opinion is "low").  However, McLendon dealt specifically with the standard for obtaining an opinion under 38 U.S.C. § 5103A(d).  

As discussed in Wood, 520 F.3d at 1348, the standard for DIC cases is different than that for direct service connection claims.  Specifically, 38 U.S.C. § 5103A(d) does not apply to DIC claims.  The standard for obtaining a medical opinion is the more general standard of 38 U.S.C. § 5103A(a); in other words, whether a reasonable possibility exists that such assistance would aid in substantiating the claim.  

Here, there is no indication in the hospital report at the time of the Veteran's death that hypertension played any role whatsoever in his death.  Indeed, the reference to hypertension on the final diagnosis is by history only.  Based on such a remote and indefinite association, there is no reasonable possibility that additional development to obtain an opinion as to (1) whether the Veteran's history of hypertension was related to herbicide exposure notwithstanding the exclusion of hypertension from the definition of ischemic heart disease, and (2) whether the Veteran's history of hypertension was a contributory cause of death, would aid in substantiating the appellant's claim.  

There is no competent evidence even suggesting a relationship between the Veteran's history of prostate cancer and the mesothelioma which caused his death.  The evidence in favor of the claim is no more than lay speculation.  Such evidence does not meet even the more enhanced standard applicable to direct service connection claims under 38 U.S.C. § 5103A(d) (see Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not necessitate a medical opinion, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection).  

Such lay speculation also does not meet the more general requirements applicable to DIC claims under 38 U.S.C. § 5103A(a).  On the facts of this case, no reasonable possibility exists that such assistance would aid in substantiating the claim based on the asserted relationship between prostate cancer and mesothelioma.  

The RO obtained the Veteran's available treatment records and the appellant submitted available private records.  It is unclear what efforts were made to obtain service treatment records.  The RO referred to them in the rating decision as having been reviewed.  Nevertheless, they are not currently of record.  However, the appellant has made no assertion that the cause of death is directly related to service.  Her assertion is that his prostate cancer, which had post-service onset, caused or contributed to cause the mesothelioma which was the ultimate cause of death.  

While the Board has also considered the potential role of hypertension in the cause of death, this too would be based on an expansive reading of the role of herbicide exposure in the development of hypertension, and not on in-service incurrence of hypertension.  Additional development could certainly be undertaken to determine whether service treatment records exist, and to obtain them; however, based on the assertions made by the appellant, and the evidence of record, there is no reasonable possibility that such development would aid in substantiating the claim.  

However, in these circumstances, when service treatment records are unavailable through no fault of the appellant, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board has provided a detailed accounting of its reasons and bases above.  The appellant has made no assertion as to any failure in the duty to assist, and as discussed below, she has not cooperated in efforts to obtain the only outstanding evidence that might reasonably be expected to aid in substantiating the claim.

This appeal involved a Board remand for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's prior remand instructions by providing notice to the appellant that she, as the surviving spouse of the Veteran, could obtain a more detailed certificate of death from the City of New York, and that such evidence might aid in substantiating her claim.  In response, she submitted another copy of the original death certificate, which was already of record.  She was again notified of the procedure for obtaining a more detailed certificate and she was afforded additional time to do so.  She responded in July 2015 that she did not intend to submit any additional evidence.  

The Board notes that, under the regulations of the New York City Department of Health and Mental Hygiene, the more detailed death certificate may only be requested by the spouse, domestic partner, parent, child, sibling, grandparent, or grandchildren of the deceased, or by an informant listed on the record, or the person in control of disposition.  Therefore, VA may not obtain this information on her behalf.  Under these circumstances, there has been substantial compliance with the Board's remand instructions.  

The Board also finds that, in light of the appellant's decision to submit no further evidence, there is no reasonable possibility that additional development will aid in substantiating the claim.  VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the basis for the denial at the RO level was discussed as the lack of relationship between the cause of death and service.  The appellant's assertions regarding an association between the Veteran's prostate cancer and the mesothelioma which caused his death were addressed.  The type of evidence necessary to substantiate the claim was also addressed.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

DIC benefits are denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


